t c memo united_states tax_court roger and lora carter petitioners v commissioner of internal revenue respondent docket no 20719-04l filed date terri a merriam for petitioners gregory m hahn and thomas n tomashek for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for through pursuant to sec_1 unless otherwise indicated all section references are to continued d petitioners seek review of respondent’s determination the issue for decision is whether respondent abused his discretion in sustaining the proposed collection action findings_of_fact some of the facts have been stipulated and are so found the first second third fourth and fifth stipulations of fact and the attached exhibits are incorporated herein by this reference continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar petitioners also dispute respondent’s determination that they are liable for the increased rate of interest on tax- motivated transactions under sec_6621 as to this dispute the parties filed a stipulation to be bound by the court’s determination in ertz v commissioner tcmemo_2007_15 which involves a similar issue respondent reserved relevancy objections to many of the exhibits attached to the stipulations of fact fed r evid provides the general_rule that all relevant evidence is admissible while evidence which is not relevant is not admissible fed r evid defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence while the relevance of some exhibits is certainly limited we find that the exhibits meet the threshold definition of relevant evidence and are admissible the court will give the exhibits only such consideration as is warranted by their pertinence to the court’s analysis of petitioners’ case respondent also objected to many of the exhibits on the basis of hearsay even if we were to receive those exhibits into evidence they would have no impact on our findings_of_fact or on the outcome of this case petitioners resided in corbett oregon when they filed their petition petitioners have been married for years have two adult children and one grandchild at the time of trial petitioner roger carter mr carter wa sec_55 years old and petitioner lora carter mrs carter wa sec_53 mr carter has a high school education and is currently employed as a supervising electrician mrs carter has a degree as a dental assistant but has worked only sporadically since at the time of petitioners’ sec_6330 hearing mrs carter worked at lowe’s a home improvement store in petitioners became partners in shorthorn genetic engineering ltd sge a cattle breeding partnership organized and operated by walter j hoyt iii hoyt from about through hoyt organized promoted and operated more than cattle breeding partnerships hoyt also organized promoted and operated sheep breeding partnerships from to his subsequent removal by the tax_court in through hoyt was the tax_matters_partner of each hoyt partnership from approximately through hoyt was a licensed enrolled_agent and as such he represented many of the petitioners were also partners in other hoyt-related partnerships identified as dsbs hs truck tbs and tbs the details of these partnerships are not in the record though unclear it appears that all adjustments made to petitioners’ income_tax_liability for the years in issue arose from their involvement in sge only hoyt partners before the internal_revenue_service irs in hoyt’s enrolled_agent status was revoked hoyt was convicted of various criminal charges in beginning in until at least petitioners claimed losses and credits on their federal_income_tax returns arising from their involvement in the hoyt partnerships petitioners also carried back unused investment credits to and as a result of these losses and credits petitioners reported overpayments of tax for through and received refunds in the amounts claimed petitioners ask the court to take judicial_notice of certain facts in other hoyt-related cases and apply judicial estoppel to facts respondent has asserted in previous hoyt- related litigation we do neither a judicially noticeable fact is one not subject_to reasonable dispute in that it is either generally known within the territorial jurisdiction of the trial_court or capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned fed r evid b petitioners are not asking the court to take judicial_notice of facts that are not subject_to reasonable dispute instead petitioners are asking the court to take judicial_notice of the truth of assertions made by taxpayers and the commissioner in other hoyt-related cases such assertions are not the proper subject of judicial_notice the doctrine_of judicial estoppel prevents a party from asserting in a legal proceeding a claim that is inconsistent with a position successfully taken by that party in a previous proceeding new 532_us_742 among the requirements for judicial estoppel to be invoked a party’s current litigating position must be clearly inconsistent with a prior litigating position id pincite petitioners have failed to identify any clear inconsistencies between respondent’s current position and his position in any previous litigation respondent issued notices of final partnership administrative adjustments fpaas to sge for its through taxable years after completion of the partnership-level proceedings respondent sent petitioners a form 4549a-cg income_tax examination changes reflecting changes made for petitioners’ through tax years on date respondent determined deficiencies in petitioners’ income_tax of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively on date respondent issued petitioners a final notice--notice of intent to levy and notice of your right to a hearing final notice the final notice included petitioners’ outstanding tax_liabilities for through on date petitioners submitted a form request for a collection_due_process_hearing petitioners argued that the proposed levies were inappropriate and that an offer-in- compromise should be accepted on date petitioners submitted a letter the date letter to respondent’s appeals_office outlining their position with respect to the proposed collection action petitioners alleged that they were victims of hoyt’s fraud and asserted sge was also issued an fpaa for however it does not appear that the adjustments made to petitioners’ income_tax_liability for the tax years arose from partnership level proceedings relating to the fpaa various arguments regarding the appropriateness of an offer-in- compromise on date petitioners’ case was assigned to settlement officer linda cochran ms cochran on date petitioners submitted a letter the date letter to ms cochran petitioners described their involvement in the hoyt partnerships and made various assertions regarding equity and public policy considerations petitioners attached several exhibits to the date letter on date ms cochran sent petitioners a letter scheduling a telephone sec_6330 hearing for date petitioners’ representative terri a merriam ms merriam requested that the hearing be delayed due to the number of hoyt- related cases her law firm was handling ms cochran did not change the date of the hearing but extended petitioners’ deadline for producing information to be considered to date on date petitioners submitted to ms cochran a form_656 offer_in_compromise a form 433-a collection information statement for wage earners and self-employed individuals and three letters the date letters explaining the offer amount and other payment considerations and setting out in detail petitioners’ position regarding the offer-in-compromise petitioners attached several exhibits to the date letters the form_656 indicated that petitioners were seeking an offer-in-compromise based on either doubt as to collectibility with special circumstances or effective tax_administration petitioners offered to pay dollar_figure to compromise their outstanding tax_liabilities for through at the time of the sec_6330 hearing dollar_figure had been assessed against petitioners with respect to their through tax years on the form 433-a petitioners listed the following assets asset checking account savings accounts mutual_fund cash_value of life_insurance_policy ford expedition ford f-250 ford falcon house personal effects total current balance value dollar_figure big_number big_number loan balance n a n a -0- -0- big_number de_minimis de_minimis big_number big_number big_number -0- -0- -0- dollar_figure -0- big_number the details of petitioners’ taxable years are not in the record the reported value of the house reflected an 80-percent quick- sale value petitioners also reported that mr carter had a pension fund valued at dollar_figure but indicated that it was not currently accessible petitioners reported gross monthly income of dollar_figure representing mr carter’s wages of dollar_figure ms carter’s wages of dollar_figure and other income of dollar_figure petitioners also reported the following monthly living_expenses expense item housing transportation health care taxes life_insurance attorney’s fees other business-related expenses total monthly expense dollar_figure big_number big_number in one of the date letters petitioners state that they are offering to pay dollar_figure for all hoyt related years to be paid in one lump sum payment the amount accounts for all the the form 433-a in evidence does not include page which would include section monthly income and expense analysis and the signature line thus our findings_of_fact regarding petitioners’ monthly income and expenses come from representations made by respondent in the notice_of_determination tax_liability for through and regular_interest through date the letter included a description of petitioners’ medical conditions mr carter was diagnosed with a degenerative back problem in and has problems with both knees and one hip mrs carter has a congenital birth defect that affects kidney and bladder function and she also suffers from collagenous colitis sarcoidosis wegner’s disease and atrial fibrillation the letter also included a retirement analysis outlining the need for home repairs and the likelihood of increased housing and medical costs as petitioners age in the remaining letters petitioners alleged that their case was a longstanding case and argued that interest should be compromised due to the longstanding nature of the case on date petitioners submitted another letter to ms cochran which included exhibits not previously provided on date respondent issued petitioners a notice_of_determination in evaluating petitioners’ offer-in- compromise respondent made the following changes to the values of assets reported by petitioners on the form 433-a respondent determined that the house was worth dollar_figure instead of dollar_figure the 80-percent quick-sale value reported by petitioners and reduced petitioners’ net realizable equity by mr carter also broke his back in a work-related accident on date but by the time of trial he was back to working full-time dollar_figure to dollar_figure to reflect the amount outstanding on the first and second mortgages respondent included the quick- sale value of the ford expedition dollar_figure instead of the fair_market_value petitioners reported and respondent did not include the reported value of petitioners’ personal effects respondent did not include the value of mr carter’s pension but instead used the pension as a source of future income as described below respondent concluded that petitioners had a total net realizable equity of dollar_figure using mr carter’s form_w-2 wage and tax statement from respondent adjusted mr carter’s gross monthly income upward to dollar_figure based on representations made by petitioners respondent determined that mr carter would retire in date and thus included months of mr carter’s monthly wages in calculating the amount collectible from future incomedollar_figure based on the information petitioners provided respondent determined that upon retirement mr carter would receive dollar_figure per month from his pension thus respondent included months of mr carter’s pension in calculating the amount collectible from future income respondent determined that there were months left on the collection statute and thus used months of petitioners’ preretirement income and months of petitioners’ postretirement income to calculate the amount collectible from future income using mrs carter’s pay stubs from the first two months of respondent adjusted mrs carter’s gross monthly income upward to dollar_figure respondent included only months of mrs carter’s future income respondent accepted petitioners’ monthly expenses as reported but adjusted their housing and utilities expense and tax expense downward to dollar_figure and dollar_figure respectively regarding the possible future increases in expenses outlined in petitioners’ date letters respondent determined that these were general projections from the taxpayers’ representative and may never in fact be incurred and thus did not take them into account after making adjustments to petitioners’ monthly income and expenses respondent determined that dollar_figure was collectible from petitioners’ future income respondent concluded that petitioners had the ability to pay dollar_figure because petitioners had the ability to pay substantially more than the amount offered respondent rejected their offer-in- compromise based on doubt as to collectibility with special circumstances respondent also rejected petitioners’ effective tax_administration offer-in-compromise based on economic hardship because they had the ability to pay their tax_liability in full finally respondent rejected petitioners’ effective tax_administration offer-in-compromise based on public policy or equity ground because the case fails to meet the criteria for such consideration respondent concluded that petitioners did not offer an acceptable collection alternative that all requirements of law and administrative procedure had been met and that the proposed collection action could proceed in response to the notice_of_determination petitioners filed a petition with this court on date opinion sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an offer-in-compromise is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs doubt as to liability is not at issue in this casedollar_figure while petitioners contest their liability for sec_6621 interest see supra note they did not raise doubt as to liability as a basis for their offer-in-compromise the secretary may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an offer-in- compromise based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_71 sec_4 2003_2_cb_517 in some cases the commissioner will accept an offer of less than the reasonable collection potential if there are special circumstances id special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential or circumstances justifying acceptance of an amount less than the reasonable collection potential of the case based on public policy or equity considerations see internal_revenue_manual irm sec_5 however in accordance with the commissioner’s guidelines an offer-in-compromise based on doubt as to collectibility with special circumstances should not be accepted if the taxpayer does not offer an acceptable amount see irm sec_5 and the secretary may also compromise a tax_liability on the ground of effective tax_administration when collection of the full liability will create economic hardship or exceptional circumstances exist such that collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner and compromise of the liability would not undermine compliance by taxpayers with the tax laws sec_301_7122-1 proced admin regs petitioners proposed an offer-in-compromise based alternatively on doubt as to collectibility with special circumstances or effective tax_administration petitioners offered to pay dollar_figure to compromise their outstanding tax_liabilities for through which totaled dollar_figure at the time of the sec_6330 hearingdollar_figure petitioners argued that collection of the full liability would create economic hardship and would undermine public confidence that the tax laws are being administered in a fair and equitable manner respondent determined that petitioners’ reasonable collection potential was dollar_figure and that their offer-in-compromise did not meet the criteria for an offer-in-compromise based on either doubt as to the proposed collection action related to petitioners’ outstanding tax_liability for only petitioners estimated that their outstanding tax_liability for was dollar_figure however petitioners sought to compromise their outstanding tax_liability for not only but also for to accurately compare their offer amount to their outstanding tax_liability we must therefore consider the total assessed amount for and not for only collectibility with special circumstances or effective tax_administration because the underlying tax_liability is not at issue our review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not ask us to decide whether in our own opinion petitioners’ offer-in- compromise should have been accepted but whether respondent’s rejection of the offer-in-compromise was arbitrary capricious or without sound basis in fact or law 112_tc_19 keller v commissioner tcmemo_2006_ fowler v commissioner tcmemo_2004_163 because the same factors are taken into account in evaluating offers-in- compromise based on doubt as to collectibility with special circumstances and on effective tax_administration economic hardship or considerations of public policy or equity we consider petitioners’ separate grounds for their offer-in- compromise together see 125_tc_301 ndollar_figure affd 469_f3d_27 1st cir barnes v commissioner tcmemo_2006_150 a economic hardship petitioners assert that ms cochran abused her discretion by rejecting their offer-in-compromise because there is no indication that so cochran gave any substantive consideration to petitioners’ demonstrated special circumstances or that they would experience a hardship if required to make a full-payment in support of this assertion petitioners argue ms cochran failed to discuss petitioners’ special circumstances in the notice_of_determination ms cochran erroneously determined petitioners’ future income and failed to take into account their future expenses and ms cochran improperly valued petitioners’ house sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301 c proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some examples one of the examples involves a taxpayer who provides fulltime care to a dependent_child with a serious long-term illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer who has a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead they describe more dire circumstances 454_f3d_782 8th cir affg 124_tc_165 see also barnes v commissioner supra nevertheless we address petitioners’ arguments discussion of special circumstances in the notice_of_determination petitioners argue that ms cochran failed to follow proper procedure by discussing petitioners’ special circumstances what equity was considered in relation to their special circumstances and how the special circumstances affected her determination of their ability to pay petitioners infer that because the special circumstances were not discussed in detail in the notice_of_determination ms cochran failed to adequately take their circumstances into consideration we do not believe that appeals must specifically list in the notice_of_determination every single fact that it considered in arriving at the determination see barnes v commissioner supra this is especially true in a case such as this where petitioners provided ms cochran with multiple letters and hundreds of pages of exhibits as discussed below ms cochran considered all of the arguments and information presented to her given the amount of information it would be unreasonable to put the burden on ms cochran to specifically address in the notice_of_determination every single asserted fact circumstance and argument presented the fact that all of the information was not specifically addressed in the notice_of_determination was not an abuse_of_discretion petitioners’ income and future expenses petitioners assert that ms cochran erroneously determined their future income and expenses by considering months of petitioners’ future income instead of months and failing to adequately consider their age health retirement status medical costs and the likelihood of future increases in medical and housing costs petitioners’ arguments are not persuasive sec_5 of the irm provides that when a taxpayer makes a cash offer to compromise an outstanding tax_liability only months of future income should be considered petitioners made a cash offer but ms cochran used months of future incomedollar_figure at trial ms cochran acknowledged that she should have used only months of future income ms cochran recomputed petitioners’ reasonable collection potential using months and determined that it was dollar_figure instead of dollar_figure as reflected in the notice_of_determination ms cochran testified that the change would not have had an effect on her final_determination because using either calculation petitioners’ reasonable collection potential was greater than ms cochran included months of petitioners’ future wage income and months of mr carter’s future monthly pension payments their offer amount dollar_figure we find that ms cochran’s error did not amount to an abuse_of_discretion because even when the error is corrected petitioners’ reasonable collection potential of dollar_figure far exceeds their offer amount of dollar_figure with regard to age health and retirement status petitioners’ argument is not supported by the record on their form 433-a petitioners reported monthly medical_expenses of dollar_figure in their date letter describing their offer amount petitioners represented that mr carter would retire at age while they outlined mrs carter’s medical conditions petitioners gave no indication as to the likelihood of her retirement ms cochran accepted petitioners’ monthly medical_expenses without change ms cochran also accepted petitioners’ representation that mr carter would retire pincite and thus considered only months of his future income from wages despite the lack of an estimated retirement date for mrs carter ms cochran considered only months of mrs carter’s future income from wagesdollar_figure given her acceptance of the medical_expenses as reported and of only months of petitioners’ future at the time of the sec_6330 hearing mrs carter was still working however at trial mrs carter testified that she was forced to quit work shortly after the sec_6330 hearing due to her medical conditions and does not plan to return to work ms cochran could not have considered that mrs carter was forced to stop working because this did not occur until after the hearing income from wages we reject petitioners’ assertion that ms cochran failed to consider each petitioner’s age health retirement status and current medical costs petitioners’ argument is also unavailing with regard to the likelihood of future increases in medical and housing costs petitioners did not inform ms cochran with any specificity that they would have to pay a greater amount of unreimbursed medical_expenses in the future or that their housing_expenses would increase instead they made general assertions about the increase of medical costs as people age and about the need for some seniors to seek in-home care or nursing home care or to make their houses handicapped accessible as reflected in the notice_of_determination ms cochran took into consideration the information petitioners presented but concluded that these possible future expenses are general projections from the taxpayers’ representative and may never in fact be incurred the present offer therefore must be considered within the framework of present facts given the information presented to her it was not arbitrary or capricious for ms cochran to ignore these speculative future costs in making her final_determination petitioners also assert that ms cochran abused her discretion by using mr carter’s pension in her calculation of petitioners’ future income petitioners argue that they must retain the money received from the pension to pay for future increases in expenses as discussed above petitioners’ assertions regarding future expenses are speculative and unsupported and it was not arbitrary or capricious for ms cochran to ignore such costs the use of mr carter’s monthly pension payments in calculating petitioners’ reasonable collection potential was not arbitrary or capricious petitioners also raise challenges to various other determinations made by ms cochran including the increase of petitioners’ wages from the amounts reported the reduction of their housing expense and tax expense and the disallowance of dollar_figure in monthly insurance paymentsdollar_figure we need not discuss in detail these and other minor disputes raised by petitioners even assuming arguendo that petitioners’ income expenses and value of assets should have been accepted as reported we would not find that ms cochran abused her discretion in rejecting petitioners’ offer-in-compromise ms cochran testified that had she accepted the income expenses and value of assets as reported petitioners’ reasonable collection potential would have been dollar_figure this amount the monthly insurance payments were not reported by petitioners on their form 433-a but instead were discussed in their date letter regarding the offer amount petitioners were covered by insurance through mr carter’s employment however they would not be covered once he retired apparently the dollar_figure payment reflects petitioners’ estimate of their monthly insurance payments once mr carter retires includes only percent of the value of petitioners’ house discussed in more detail below and does not include the value of any future pension payments respondent may accept an offer-in-compromise based on doubt as to collectibility with special circumstances or on effective tax_administration even if the offer amount is less than petitioners’ reasonable collection potential however given all other considerations discussed herein we do not believe that ms cochran abused her discretion by rejecting an offer-in-compromise that bore no relationship to petitioners’ ability to pay based on their own calculations the value of petitioners’ house petitioners argue that ms cochran improperly valued their house petitioners also argue that ms cochran failed to take into consideration the need for repairs petitioners’ arguments are not persuasive on their form 433-a petitioner reported that their house had an estimated 80-percent quick-sale value of dollar_figure ms cochran increased the house’s value to reflect its 100-percent value dollar_figure petitioners argue that if there was a dispute over value ms cochran should have hired a professional valuation expert petitioners argument is without merit because there was no dispute over value ms cochran accepted the value reported by petitioners only adjusting it to reflect the house’s percent value petitioners offer no support for their use of an 80-percent quick-sale value we find that ms cochran’s use of percent of the house’s value was not arbitrary or capricious in one of the date letters petitioners listed a variety of problems with their house however petitioners did not provide any supporting documentation regarding the need for or the cost of repairs but instead they invited ms cochran to view the house in person petitioners believe that despite the lack of supporting documentation ms cochran abused her discretion by not factoring in the cost of repairs petitioners assert that if ms cochran questioned petitioners’ representations she could have requested more information or accepted petitioners’ invitation to view the house in person given the voluminous nature of the information provided to ms cochran we do not believe that she was under an obligation to request more information or to view the house in person the burden was on petitioners to establish that they were entitled to an offer-in-compromise petitioners cannot shift this burden by simply inviting ms cochran to request more information or to view the house in person encouraging voluntary compliance with the tax laws we are also mindful that any decision by ms cochran to accept petitioners’ offer-in-compromise due to doubt as to collectibility with special circumstances or effective tax_administration based on economic hardship must be viewed against the backdrop of sec_301_7122-1 proced admin regsdollar_figure see barnes v commissioner tcmemo_2006_150 that section requires that ms cochran deny petitioners’ offer-in- compromise if its acceptance would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioners would suffer economic hardship a finding that we decline to make we would not find that ms cochran’s rejection of petitioners’ offer-in-compromise was an abuse_of_discretion as discussed below in our discussion of petitioners’ equitable facts argument we conclude that acceptance of petitioners’ offer-in-compromise would undermine voluntary compliance with tax laws by taxpayers in general b public policy and equity considerations petitioners assert that there are so many unique and equitable facts in this case that this case is an exceptional circumstance and respondent abused his discretion by not accepting those facts as grounds for an offer-in-compromise in support of their assertion petitioners argue the the prospect that acceptance of an offer-in-compromise will undermine compliance with the tax laws militates against its acceptance whether the offer-in-compromise is predicated on promotion of effective tax_administration or on doubt as to collectibility with special circumstances see revproc_2003_71 2003_2_cb_517 irm sec_5 see also barnes v commissioner tcmemo_2006_150 longstanding nature of this case justifies acceptance of the offer-in-compromise respondent’s reliance on an example in the irm was improper and respondent failed to consider petitioners’ other equitable facts longstanding case petitioners assert that the legislative_history requires respondent to resolve longstanding cases by forgiving penalties and interest which would otherwise apply petitioners argue that because this is a longstanding case respondent abused his discretion by failing to accept their offer-in-compromise petitioners’ argument is essentially the same considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite see also keller v commissioner tcmemo_2006_166 barnes v commissioner supra we reject petitioners’ argument for the same reasons stated by the court_of_appeals we add that petitioners’ counsel participated in the appeal in fargo as counsel for the amici on brief petitioners suggests that the court_of_appeals knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioners and to otherwise allow those clients’ liabilities for penalties and interest to be forgiven we do not read the opinion of the court_of_appeals in fargo to support that conclusion see keller v commissioner supra barnes v commissioner supra respondent’s rejection of petitioners’ longstanding case argument was not arbitrary or capricious the irm example petitioners argue that respondent erred when he determined that they were not entitled to relief based on the second example in irm sec_5 petitioners assert that many of the facts in this case were not present in the example and therefore any reliance on the example was misplaced petitioners’ argument is not persuasive irm sec_5 discusses effective tax_administration offers-in-compromise based on equity and public policy grounds and states in the second example in the taxpayer invested in a nationally marketed partnership which promised the taxpayer tax benefits far exceeding the amount of the investment immediately upon investing the taxpayer claimed investment tax_credits that significantly reduced or eliminated the tax_liabilities for the years through in the irs opened an audit of the partnership under the provisions of the tax equity and fiscal responsibility act of tefra after issuance of the final_partnership_administrative_adjustment fpaa but prior to any proceedings in tax_court the irs made a global_settlement offer in which it offered to concede a substantial portion of the interest and penalties that could be expected to be assessed if the irs’s determinations were upheld by the court the taxpayer rejected the settlement offer after several years of litigation the partnership level proceeding eventually ended in tax_court decisions upholding the vast majority of the deficiencies asserted in the fpaa on the grounds that the partnership’s activities lacked economic_substance the taxpayer has now offered to compromise all the penalties and interest on terms more favorable than those contained in the prior settlement offer arguing that tefra is unfair and that the liabilities accrued in large part due to the actions of the tax_matters_partner tmp during the audit and litigation neither the operation of the tefra rules nor the tmp’s actions on behalf of the taxpayer provide grounds to compromise under the equity provision of paragraph b i b of this section compromise on those grounds would undermine the purpose of both the penalty and interest provisions at issue and the consistent settlement principles of tefra administration internal_revenue_manual cch sec_5 at big_number ms cochran determined that petitioners’ case is similar to the example it’s similar to the case at hand in that it involved old periods periods it’s similar in the sense that it was a tefra proceedings sic involving an audit of a partnership the taxpayer was offered and rejected a settlement officer sic from irs after several years of litigation the partnership ended up in tax_court fpaas were issued the taxpayer now offered to compromise all the penalties and interest on terms more favorable than those originally contained in the settlement offer17 and that there--the taxpayer raised issues about the tmp’s actions on behalf of the taxpayer we agree with ms cochran that the example presents circumstances similar to those in petitioners’ case petitioners are correct in asserting that not all of the facts in their case are present in the example however it is mr carter testified that they received a settlement offer from respondent in or around mr carter could not remember the details of the settlement offer nor was the offer in the record unreasonable to expect that facts in an example be identical to facts of a particular case before the example can be relied upon the irm example was only one of many factors respondent considered given the similarities to petitioners’ case respondent’s reliance on that example was not arbitrary or capricious petitioners’ other equitable facts petitioners argue that respondent abused his discretion by failing to consider the other equitable facts of this case petitioners’ equitable facts include reference to petitioners’ reliance on bales v commissioner tcmemo_1989_ petitioners’ reliance on hoyt’s enrolled_agent status hoyt’s criminal conviction hoyt’s fraud on petitioners and other letters and cases the basic thrust of petitioners’ argument is that they were defrauded by hoyt and that if they were held responsible for penalties and interest bales v commissioner tcmemo_1989_568 involved deficiencies determined against various investors in several hoyt partnerships this court found in favor of the investors on several issues stating that the transaction in issue should be respected for federal_income_tax purposes taxpayers in many hoyt-related cases have used bales as the basis for a reasonable_cause defense to accuracy-related_penalties this argument has been uniformly rejected by this court and by the courts of appeals for the sixth ninth and tenth circuits see eg 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 incurred as a result of their investment in a tax_shelter it would be inequitable and against public policy petitioners’ argument is not persuasive while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that his situation mirrors those of numerous other taxpayers who claimed tax_shelter deductions in the 1980s and 1990s see keller v commissioner tcmemo_2006_166 barnes v commissioner tcmemo_2006_150 of course the examples in the regulations are not meant to be exhaustive and petitioners have a more sympathetic case than the taxpayers in fargo v commissioner f 3d pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in the hoyt tax_shelters to be liable for penalties and interest nor have they prevented the courts of appeals for the sixth ninth and tenth circuits from affirming our decisions to that effect see 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 ms cochran testified that she considered all of ms merriam’s and petitioners’ assertions including the numerous letters and exhibits nevertheless ms cochran determined that petitioners did not qualify for an offer-in-compromise the mere fact that petitioners’ equitable facts did not persuade respondent to accept their offer-in-compromise does not mean that those assertions were not considered the notice_of_determination and ms cochran’s testimony demonstrate respondent’s clear understanding and careful consideration of the facts and circumstances of petitioners’ case we find that respondent’s determination that the equitable facts did not justify acceptance of petitioners’ offer-in-compromise was not arbitrary or capricious and thus it was not an abuse_of_discretion we also find that compromising petitioners’ case on grounds of public policy or equity would not enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax laws see barnes v commissioner supra c petitioners’ other argument sec_1 compromise of penalties and interest in an effective tax_administration offer-in-compromise petitioners advance a number of arguments focusing on their assertion that respondent determined that penalties and interest could not be compromised in an effective tax_administration offer-in-compromise petitioners argue that such a determination is contrary to legislative_history and is therefore an abuse_of_discretion these arguments are not persuasive the regulations under sec_7122 provide that if the secretary determines that there are grounds for compromise under this section the secretary may at the secretary’s discretion compromise any civil liability arising under the internal revenue laws sec_301_7122-1 proced admin regs in other words the secretary may compromise a taxpayer’s tax_liability if he determines that grounds for a compromise exist if the secretary determines that grounds do not exist the amount offered or the way in which the offer is calculated need not be considered petitioners’ arguments regarding the compromise of penalties and interest do not relate to whether there are grounds for a compromise instead these arguments go to whether the amount petitioners offered to compromise their tax_liability was acceptable as addressed above respondent’s determination that the facts and circumstances of petitioners’ case did not warrant acceptance of their offer-in-compromise was not arbitrary or capricious and was thus not an abuse_of_discretion because no grounds for compromise exist we need not address whether respondent can or should compromise penalties and interest in an effective tax_administration offer-in-compromise see keller v commissioner supra information sufficient for the court to review respondent’s determination petitioners argue that respondent failed to provide the court with sufficient information so that this court can conduct a thorough probing and in-depth review of respondent’s determinations petitioners’ argument is without merit generally a taxpayer bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 dollar_figure the burden was on petitioners to show that respondent abused his discretion the burden was not on respondent to provide enough information to show that he did not abuse his discretion nevertheless we find that we had more than sufficient information to review respondent’s determination scheduling of the sec_6330 hearing and deadline for submission of information petitioners argue that ms cochran abused her discretion by not allowing their counsel additional time to prepare for the sec_6330 hearing and to submit additional information once the sec_6330 hearing was scheduled ms cochran refused petitioners’ request to delay the hearing however ms cochran did extend the deadline for submission of information while petitioners wanted to delay the sec_6330 hearing they do not allege that they were unable to adequately prepare for the hearing additionally petitioners have not identified any documents or other information that they believe ms cochran should have considered but that they were unable to produce because of the deadline for submission given the thoroughness while sec_7491 shifts the burden_of_proof and or the burden of production to the commissioner in certain circumstances this section is not applicable in this case because respondent’s examination of petitioners’ returns did not commence after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 and the amount of information submitted it is unclear why petitioners needed additional time we do not believe that ms cochran abused her discretion by establishing a timeframe for the sec_6330 hearing and the submission of information efficient collection versus intrusiveness petitioners argue that respondent failed to balance the need for efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary see sec_6330 petitioners’ argument is not supported by the record petitioners have an outstanding tax_liability in their sec_6330 hearing petitioners proposed only an offer-in- compromise because no other collection alternatives were proposed there were no less intrusive means for respondent to consider we find that respondent balanced the need for efficient collection_of_taxes with petitioners’ legitimate concern that collection be no more intrusive than necessary d conclusion petitioners have not shown that respondent’s determination was arbitrary or capricious or without sound basis in fact or law for all of the above reasons we hold that respondent’s determination was not an abuse_of_discretion and respondent may proceed with the proposed collection action in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
